DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a “Structure b” in formulas 3a to 3d. However, applicants have failed to define “Structure b” in the claims. Therefore, the claim as written is indefinite and unclear. FO purposes of examination the examiner has consider structure b to be represented by formulas 1a to 1d as recited by claim 3 and paragraph [0049] of the instant disclosure. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inasaki et al. (WO 2017141882 A1; citations from USPGPUB 2018/0356730 A1).
Regarding claims 1-6, Inasaki et al. teach a lithographic printing plate precursor [0273-0275]: an image recording layer [0277-0278 & 0496] on a support [0352-0353], wherein the 
[AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    144
    385
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    127
    348
    media_image2.png
    Greyscale
 and an electron-donating polymerization initiator (borate compound; [0218-0231 and 0496]).
	Although Inasaki et al. do not explicitly teach the CL-1 and/or CL-3 as a dye compound having a decomposable group that is decomposed by an acid , heat, or both and a structure in which decomposition of the decomposable group opens a ring or desorbs a leaving group as instantly claimed, it is noted that CL1 and/or CL-3 meets the limitation of a dye compound having a decomposable group that is decomposed by an acid , heat, or both and a structure in which decomposition of the decomposable group opens a ring or desorbs a leaving group as instantly claimed in which structure represented by formula 1a: 
    PNG
    media_image3.png
    96
    319
    media_image3.png
    Greyscale
, Formula 2(b) as the decomposable group, and 
    PNG
    media_image4.png
    131
    304
    media_image4.png
    Greyscale
 are taught by Inasaki et al. Furthermore, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, one of ordinary skilled in the art would recognize CL-1 and/or CL-3 taught by Inasaki et al. should have a decomposable group that is decomposed by an acid , heat, or both and a structure in which decomposition of the decomposable group opens a ring or desorbs a leaving group as instantly claimed.
Instant claim 1 recites product-by-process claim language with regards to the limitation “a decomposable group that is decomposed by an acid, heat or both". Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claims 7-8, Inasaki et al. teach the image-recording layer further includes an infrared absorber ([0241-0246]).

Regarding claim 10, Inasaki et al. teach the image-recording layer further includes a polymer particle [0284-0285].
Regarding claim 11, Inasaki et al. teach the image-recording layer further includes a polymerizable compound [0200-0210].
Regarding claim 12, Inasaki et al. teach the image-recording layer further includes a binder polymer [0155-0159].
Regarding claim 13, Inasaki et al. teach a method [0357] of producing a lithographic printing plate (claims and examples) comprising: exposing the lithographic printing plate precursor in an image shape and forming an exposed portion and non-exposed portion [0359-0362] and removing the non-exposed portion by supplying at least one of printing ink or dampening water [0364].
Regarding claim 14, Inasaki et al. teach a color-developing composition (abstract, claims and examples) comprising:  an acid color developer dye [0498} represented by CL-1 and CL-3:
[AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    144
    385
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    127
    348
    media_image2.png
    Greyscale
 and an electron-donating polymerization initiator (borate compound; [0218-0231and 0496]).
	Although Inasaki et al. do not explicitly teach the CL-1 and/or CL-3 as a dye compound having a decomposable group that is decomposed by an acid , heat, or both and a structure in which decomposition of the decomposable group opens a ring or desorbs a leaving group as instantly claimed, it is noted that CL1 and/or CL-3 meets the limitation of a dye compound having a decomposable group that is decomposed by an acid , heat, or both and a structure in which decomposition of the decomposable group opens a ring or desorbs a leaving group as instantly claimed in which structure represented by formula 1a: 
    PNG
    media_image3.png
    96
    319
    media_image3.png
    Greyscale
, Formula 2(b) as the decomposable group,  and formula 3a: 
    PNG
    media_image4.png
    131
    304
    media_image4.png
    Greyscale
 are taught by Inasaki et al. 
Instant claim 14 recites product-by-process claim language with regards to the limitation “a decomposable group that is decomposed by an acid, heat or both". Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/714,808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from both the instant claims and copending application ‘808 disclose a lithographic printing plate precursor comprising: an image-recording layer (color-developing composition) includes dye compound having decomposable group that is decomposed by an acid, heat or both and a structure in which decomposition of the decomposable group opens a ring or desorbs a leaving group  ( acid color developer represented by Formula 3: 
    PNG
    media_image5.png
    184
    356
    media_image5.png
    Greyscale
) and an electron-donating polymerization initiator ( borate compound; claim 15 of copending application ‘808).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Suzuki et al. (US 8927193 B2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722